t c summary opinion united_states tax_court reed l kleinman petitioner v commissioner of internal revenue respondent docket no 12809-18s filed date reed l kleinman pro_se michael t garrett and matthew a houtsma for respondent summary opinion urda judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1all other section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar under sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a deficiency in petitioner reed kleinman’ sec_2015 federal_income_tax of dollar_figure as well as an accuracy- related penalty under sec_6662 b and d of dollar_figure mr kleinman does not challenge the third-party tax reporting upon which the irs based its determinations but instead presses assorted tax-defier arguments we will sustain the irs’ deficiency determination subject_to respondent’s concession of the accuracy-related_penalty background the parties have submitted this case for decision without trial under rule all relevant facts have been stipulated or are otherwise included in the record see rule a mr kleinman resided in arizona when he timely petitioned this court i mr kleinman’ sec_2015 earnings and tax reporting in mr kleinman worked for a-1 restaurant services llc a-1 which paid him dollar_figure in wages he also received dollar_figure in health_savings_account hsa distributions from optum bank a-1 and optum bank reported these amounts on information returns filed with the irs respectively a form_w-2 wage and tax statement and a form 1099-sa distributions from an hsa archer_msa or medicare_advantage_msa on date mr kleinman filed hi sec_2015 form_1040 u s individual_income_tax_return on which he claimed a refund of dollar_figure mr kleinman reported wages of dollar_figure itemized_deductions of dollar_figure and exemptions of dollar_figure his return reflected neither the wages reported by a-1 nor the hsa distributions reported by optum bank ii irs examination and notice_of_deficiency the discrepancies between the tax reporting of mr kleinman and that of a-1 and optum bank led to an irs examination of mr kleinman’ sec_2015 tax_return in date the irs sent mr kleinman a notice asserting that he owed dollar_figure in tax and interest for mr kleinman refused to pay stating in a letter dated date that t he language is very plain on the i sent with my for sec_3401 and sec_3121 explain it on date mr kleinman sent another letter to the irs in which he stated that he traded his time for a wage mr kleinman asserted that 2although mr kleinman attached to hi sec_2015 tax_return a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc he indicated on the form that he did not receive any wages from a-1 his wages did not constitute income because i ncome is where someone gains and he did not gain from his employment on date the irs issued to mr kleinman a notice for hi sec_2015 tax_year determining a deficiency of dollar_figure and an accuracy-related_penalty for an underpayment attributable to a substantial_understatement_of_income_tax of dollar_figure in calculating the deficiency amount the notice added mr kleinman’s a-1 wages and hsa distributions to his gross_income determined a additional tax pursuant to sec_223 relating to his hsa distributions and made corresponding computational adjustments mr kleinman filed a timely petition for redetermination in this court after which respondent conceded the accuracy-related_penalty the parties subsequently moved to submit this case for decision without trial pursuant to rule i unreported income discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous see rule a 290_us_111 192_f3d_844 9th cir aff’g 109_tc_463 in cases involving failure to report income the court_of_appeals for the ninth circuit to which an appeal in this case would ordinarily lie see sec_7482 has held that the commissioner must establish some evidentiary foundation linking the taxpayer to an alleged income-producing activity before the presumption of correctness attaches to the deficiency determination 596_f2d_358 9th cir rev’g 67_tc_672 once the commissioner has established such a foundation the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determinations are arbitrary or erroneous 181_f3d_1002 9th cir aff’g tcmemo_1997_97 the notice_of_deficiency in this case determined two adjustments involving unreported income from a-1 and optum bank the parties have stipulated that in mr kleinman received dollar_figure in wages from a-1 and dollar_figure in hsa distributions from optum bank and have introduced supporting exhibits to that effect both wages and hsa distributions if not used exclusively to pay or reimburse for qualified_medical_expenses as defined in sec_213 are sources of taxable_income see sec_61 sec_223 on the basis of the evidence before us we are satisfied that respondent has established a reasonable foundation connecting mr kleinman with income-producing activities the burden_of_proof thus shifts to mr kleinman to show that the irs’ determinations were arbitrary or erroneous mr kleinman has not satisfied his burden_of_proof in his brief he does not challenge the wage amount reported by a-1 or oppose the irs’ determination that the hsa distributions that he received were of the taxable rather than the tax-free variety instead he invokes both in his petition and in his brief numerous groundless arguments including that he is not a corporation but a natural born person that he has never lived on federal land and that the income_tax under the sixteenth_amendment does not extend to the common man who trades their time for a wage we have repeatedly rejected these and other similar tax-defier arguments see eg 136_tc_498 68_tc_895 klir v commissioner tcmemo_1979_259 38_tcm_1028 we will not dignify them with further discussion see eg 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber sec_223 requires the inclusion in income of and imposes a additional tax upon hsa distributions not used for qualified_medical_expenses or fitting one of the exceptions outlined in sec_223 mr kleinman does not contend in this court that these distributions were so used or that his circumstances in fit any of the statutory exceptions reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit wnuck v commissioner t c pincite explaining that addressing frivolous arguments wastes time and resources and delays the assessment of tax in conclusion the parties’ stipulation that mr kleinman received unreported wages and unreported hsa distributions in satisfies respondent’s burden to establish an evidentiary foundation linking mr kleinman to the asserted income-producing activities for his part mr kleinman has chosen to repeat meritless arguments rather than attempt to show the irs’ determinations were arbitrary or erroneous we sustain the irs’ deficiency determinations ii sec_6673 penalty pursuant to sec_6673 we have the authority to impose a penalty of up to dollar_figure on a taxpayer who among other things institutes or maintains before this court a proceeding primarily for delay or pursues in this court a position which is frivolous or groundless we choose not to impose this penalty here because mr kleinman has no previous history of making frivolous arguments mr kleinman should be aware however that if he advances groundless tax-defier arguments in the future he risks expensive consequences to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the penalty
